

[FM Services Company Letterhead]
 
October 13, 2005
 
Mr. J. Bennett Johnston, Jr.
1317 Merrie Ridge Road
McLean, Virginia 22101


Dear Mr. Johnston:
 
Supplemental Agreement Providing an Extension to the
Consulting Agreement of January 7, 1997


This Supplemental Agreement refers to the consulting agreement of January 7,
1997 (The "Consulting Agreement") with the undersigned, FM Services Company (The
"Company"), with respect to your performance of consulting services for FM
Services and its subsidiaries and affiliates (collectively with FM Services, the
"Freeport Entities").


By way of this Supplemental Agreement, the Company would like to extend your
Consulting Agreement from January 1, 2006 through December 31, 2006.


Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.
Very truly yours,
 
/s/ Richard C. Adkerson
 
Richard C. Adkerson
Chairman of the Board and President
FM Services Company


AGREED TO AND ACCEPTED
 
BY: /s/ J. Bennett Johnston, Jr.   
J. Bennett Johnston, Jr.


DATE: October 24, 2005            